             Case 2:18-cr-00092-RAJ Document 101 Filed 08/05/19 Page 1 of 4




 1

 2

 3

 4

 5

 6
                           UNITED STATES DISTRICT COURT
 7                   FOR THE WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 8

 9
     UNITED STATES OF AMERICA,
10                                                    NO. CR18-092RAJ
                                Plaintiff,
11                                                    CONDITIONAL NOTICE OF
12
           v.                                         APPEARANCE

13   DIANE RENEE ERDMANN,

14                              Defendant.
15

16
           PLEASE TAKE NOTICE the undersigned attorney enters his conditional
17
     appearance on behalf of the defendant, Diane Erdmann. Counsel’s appearance is
18

19   conditioned on the Court continuing the trial date and modifying the case scheduling

20   order to allow new counsel adequate time to prepare Ms. Erdmann’s defense.
21         1. Basis for Conditional Appearance.
22
           On this date I was contacted by the CJA Administration to determine whether I
23
     would appear as counsel on behalf of Diane Erdmann. Since receiving the call, I have
24
     reviewed the docket and some of the key pleadings. I have also spoken with Ms.
25

      CONDITIONAL NOTICE OF APPEARANCE                                     Bell Flegenheimer
      [No. CR18-092RAJ] - 1                                          119 First Avenue S., Suite 500
                                                                           Seattle, WA 98104
                                                                            (206) 621-8777
               Case 2:18-cr-00092-RAJ Document 101 Filed 08/05/19 Page 2 of 4



     Erdmann’s withdrawing counsel, Michael Martin, counsel for the co-defendant, Jennifer
 1

 2   Wellman, and Assistant United States Attorney, Brian D. Werner. Also, I have spoken

 3   with the Court’s clerk and understand the Court intends to set a status conference upon
 4   receiving notice of substitute counsel.
 5
             From the pleadings and my conversations with the parties the following is evident.
 6
     First, the case appears to be indisputably complex. Ms. Erdmann is charged with twenty
 7
     counts of fraud that carry potentially serious penalties if convicted. In its case-in-chief,
 8

 9   the Government intends to present in excess of 54 witnesses and 149 exhibits.

10           Second, the discovery is voluminous. The produced discovery outlined in the Joint
11
     Defense Memorandum Re: Status Hearing is unusually huge. Dkt. 52.
12
             To adequately prepare as new counsel, I will need to do the following: (1)
13
     independently review and understand the discovery; (2) meet with the client to review
14

15   the key discovery and discuss issues related to preparing her defense1; (3) conduct a

16   factual investigation which may include interviewing the Government’s witnesses and

17   identifying and locating potential defense witnesses; (4) identify, research and draft
18
     pretrial motions; (5) identify issues necessary for expert assistance and, then locate and
19
     consult with experts; and, (6) prepare the trial presentation.
20
             As counsel, I expect I will need to: (1) prepare a budget, (2) hire an investigator to
21

22   assist in locating and interviewing witnesses and finding documents not produced by the

23

24
     1
      Much of the discovery has been identified as “protected.” As a result, Ms. Erdmann
25   will need to review the discovery with me at my office. I understand Ms. Erdmann is
     only available on weekends to conduct the review.
         CONDITIONAL NOTICE OF APPEARANCE                                      Bell Flegenheimer
         [No. CR18-092RAJ] - 2                                           119 First Avenue S., Suite 500
                                                                               Seattle, WA 98104
                                                                                (206) 621-8777
              Case 2:18-cr-00092-RAJ Document 101 Filed 08/05/19 Page 3 of 4



     government that may support Ms. Erdmann’s defense, (3) retain the assistance of a
 1

 2   paralegal to assist in digesting and presenting documents, and (4) retain experts to assist

 3   in preparing and presenting Ms. Erdmann’s defense.
 4          Currently, the trial is set for October 21, 2019, in approximately seventy days.
 5
     From my limited understanding of the case, I see no way to adequately and minimally be
 6
     prepared by the current trial setting. In speaking with Ms. Erdmann’s current counsel,
 7
     Mr. Martin, despite taking advantage of his preparation, he nevertheless estimates new
 8

 9   counsel will require a minimum of an additional six months from the current trial setting

10   to prepare for trial.
11
            The Government has represented to me it opposes a trial continuance.
12
            Finally, counsel is not free of other case commitments. I have a computer fraud
13
     trial set to commence on October 28, 2019 in the district of Alaska.
14

15          2. Conclusion.

16          I am prepared to be counsel for Diane Erdmann provided the Court continues the

17   current trial date and modifies the case schedule to allow for constitutionally mandated
18
     effective representation.
19
            DATED: August 5, 2019.
20
                                               s/ Barry Flegenheimer
21
                                               Barry Flegenheimer
22                                             Attorney for Diane Erdmann [limited
                                               appearance]
23

24

25

      CONDITIONAL NOTICE OF APPEARANCE                                       Bell Flegenheimer
      [No. CR18-092RAJ] - 3                                            119 First Avenue S., Suite 500
                                                                             Seattle, WA 98104
                                                                              (206) 621-8777
              Case 2:18-cr-00092-RAJ Document 101 Filed 08/05/19 Page 4 of 4



                                  CERTIFICATE OF SERVICE
 1

 2

 3          I hereby certify that on August 5, 2019, I electronically filed the foregoing with the
 4   Clerk of the Court using the CM/ECF system which will send notification of such filing to
 5
     the parties.
 6
            I hereby certify that I will immediately mail by United States Postal Service this
 7
     document to any of the parties who are found to be non-CM/ECF participants.
 8

 9          DATED: August 5, 2019.

10
                                        s/ Melisa Wong
11                                      Melisa Wong
                                        Legal Assistant
12                                      Bell Flegenheimer
13                                      119 First Ave. S., # 500
                                        Seattle, WA 98104
14                                      206/621-8777
                                        206/621-1256 fax
15                                      Melisa@bellfleg.com
16

17

18

19

20

21

22

23

24

25

      CONDITIONAL NOTICE OF APPEARANCE                                       Bell Flegenheimer
      [No. CR18-092RAJ] - 4                                            119 First Avenue S., Suite 500
                                                                             Seattle, WA 98104
                                                                              (206) 621-8777
